      5:17-cv-03438-TMC             Date Filed 01/22/21   Entry Number 30        Page 1 of 4




                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE DISTRICT OF SOUTH CAROLINA
                             ORANGEBURG DIVISION



Donna Jean Jacobus,                            )
                                               )
                       Plaintiff,              )              C/A No. 5:17-cv-3438-TMC
                                               )
       v.                                      )                     ORDER
                                               )
Andrew N. Saul,                                )
Commissioner                                   )
Of Social Security,                            )
                                               )
                       Defendant.              )


       This matter is before the court on Plaintiff’s motion for attorney’s fees pursuant to the

Social Security Act, 42 U.S.C. § 406(b). (ECF No. 25). Plaintiff seeks an award of attorney’s

fees in the amount of $32,364.91, which represents 25% of the $129,459.66 in back benefits

awarded to Plaintiff. (ECF No. 25-1). The Commissioner has filed a response informing the court

that he does not object to Plaintiff’s motion for fees. (ECF No. 28).1

       Pursuant to Gisbrecht v. Barnhart, 535 U.S. 789, 808 (2002), in reviewing a request for

attorney’s fees under § 406(b), a court must look first to the contingent fee agreement and assess

its reasonableness. A reduction in the contingent fee may be appropriate when (1) the fee is out

of line with the character of the representation and the results achieved; (2) counsel’s delay caused

past-due benefits to accumulate during the pendency of the case in court, or (3) past-due benefits

are large in comparison to the amount of time counsel spent on the case. Id.




1
 The actual amount withheld from the past due benefits awarded to Plaintiff was $33,302.25. (ECF
No. 25-2). The Commissioner, however, does not object to the lesser figure sought by Plaintiff.
      5:17-cv-03438-TMC         Date Filed 01/22/21       Entry Number 30        Page 2 of 4




       Based upon a review of the petition and these factors, the court finds that an award of

$32,364.91, is reasonable. Pursuant to a contingency fee agreement, Plaintiff agreed to pay

counsel twenty-five percent (25%) of any past-due benefits awarded to both her and her family.

(ECF No. 25-5). When determining the reasonable attorney fee provided for in 42 U.S.C. § 406(b),

the “total past-due benefits include the past-due benefits of all recipients on the claimant’s Social

Security account, i.e., the claimant and [her] eligible dependents.” Matter v. Bowen, 675 F. Supp.

212, 213 – 14 (M.D. Pa. 1987) (citing Hopkins v. Cohen, 390 U.S. 530 (1968)). Plaintiff was

awarded back benefits of $129,459.66, and $33,302.25 of the total award was withheld for

attorney’s fees. (ECF Nos. 25-1; 25-2). In compliance with 42 U.S.C. § 406(b)(1)(A), counsel’s

requested fee does not exceed twenty-five percent (25%) of these past-due benefits. Furthermore,

the requested attorney’s fee is reasonable given the hours counsel expended working on this matter

at the court level. Wrenn v. Astrue, 525 F.3d 931, 937 (10th Cir. 2008) (noting that under § 406(b)

the court makes fee awards only for work done before the court). Additionally, Plaintiff’s counsel

achieved a successful result without any unreasonable delay. In light of counsel’s specialized skill

in social security disability cases, the attorney’s fee award does not amount to a windfall. Cf.

Brown v. Barnhart, 270 F.Supp.2d 769, 772-73 (W.D.Va. 2003).

       Therefore, based on the foregoing, Plaintiff’s motion for attorney’s fees (ECF No. 25) is

GRANTED, and Plaintiff is awarded a total of $32,364.91 in attorney’s fees. 2



2
 “Fee awards may be made under both [EAJA and § 406(b) ], but the claimant's attorney must
refund to the claimant the amount of the smaller fee [,] . . . up to the point the claimant receives
100 percent of the past-due benefits.” Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002) (internal
quotation marks and citation omitted). Plaintiff has previously been awarded $2,537.00 in
attorney’s fees under the EAJA in this action (ECF No. 24). Accordingly, Plaintiff’s counsel is to
refund to the Plaintiff the previously ordered EAJA fees ($2,537.00) immediately after he receives
the payment of the § 406(b) fees.
                                                 2
     5:17-cv-03438-TMC     Date Filed 01/22/21   Entry Number 30     Page 3 of 4




IT IS SO ORDERED.
                                                   s/Timothy M. Cain
                                                   United States District Judge
January 22, 2021
Anderson, South Carolina




                                         3
5:17-cv-03438-TMC   Date Filed 01/22/21   Entry Number 30   Page 4 of 4




                                  4
